COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
     JONATHAN MCALLISTER,                                                     No. 08-20-00044-CV
                                                            §
     Appellant,                                                                  Appeal from the
                                                            §
     v.                                                                    County Court at Law No. 2
                                                            §
     DISCOVERY BANK,                                                        of Travis County, Texas1
                                                            §
     Appellee.                                                             (TC# C-1-CV-19-004080)
                                                            §


                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Jonathan McAllister, has failed to pay

the case filing fee, we dismiss the appeal for want of prosecution.

           Appellant did not pay the case filing fee of $205 when he filed his/her notice of appeal,

and there is nothing in the record before us to indicate Appellant is indigent. The Clerk of the

Court sent Appellant two requests for payment of the case filing fee. Both letters notified

Appellant that failure to pay the case filing fee within twenty days could result in dismissal of the

appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellant has not paid



1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
the filing fee or otherwise responded to our notice. Pursuant to Rule 42.3(b) and (c), we dismiss

the appeal for want of prosecution. See TEX.R.APP.P. 42.3(b), (c).



April 8, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2